DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second upper perimeter edge at a lower height than said first upper perimeter edge must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Breverton et al. (GB 2230413) in view of Lynch et al. (US 5533302).
Regarding claim 1, Breverton et al. discloses a hydroponic plant container comprising: a body 10 (Figure 1), said body having at least one wall 14,15,16, and 17 (Figure 2) and a bottom 19 (Figure 4) forming an interior volume (See annotated Figure 1 below, Reference B; Page 4, lines 12-13), said body having a first portion 12 (Figure 1) and a second portion 13 (Figure 1), said first portion and said second 
Breverton et al. fails to disclose wherein said second upper perimeter edge is at a lower height than said first upper perimeter edge.
Lynch et al. teaches, in the analogous art of plant containers, a plant container 12 (Figure 1) with a second upper perimeter edge 16 (Figure 1) that is lower than a first upper perimeter edge 14 (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant container as disclosed by Breverton et al. and make the second upper perimeter edge lower than the first upper perimeter edge as taught by Lynch at al. in order to allow access to the growth medium (Column 4, lines 30-34).

    PNG
    media_image1.png
    367
    465
    media_image1.png
    Greyscale

Regarding claim 2, Breverton et al. and Lynch at al. teach the hydroponic plant container as recited in claim 1 as stated above. Breverton et al. further discloses wherein said first upper perimeter edge (Annotated Figure 1, Reference H) defines the opening for said first portion (Page 3, lines 14-15).  
Regarding claim 3, Breverton et al. and Lynch et al. teach the hydroponic plant container as recited in claim 2 as stated above. Breverton et al. further discloses wherein the first upper perimeter edge (Annotated Figure 1, Reference H) further includes lip members 11 (Figure 1), said lip members contiguously formed with said upper perimeter edge, said lip members extending outward from said upper perimeter edge and being perpendicular thereto (Page 9, lines 7-11).  
Regarding claim 4, Breverton et al. and Lynch at al. teach the hydroponic plant container as recited in claim 3 as stated above. Breverton et al. further discloses wherein said lip members are on opposing sides of the body (Annotated Figure 1, Reference F and G).  
Regarding claim 6, Breverton et al. and Lynch et al. teach the hydroponic plant container as recited in claim 1 as stated above. Breverton et al. further discloses wherein the interior volume of the second portion of the body provides access to the interior volume of the first portion of the body (Annotated Figure 1, Reference E; no wall divides the two openings so opening D provides access to interior B).
Regarding claim 10, Breverton et al. discloses a hydroponic plant container configured to provide access to a portion of the interior volume thereof so as to avoid engagement of a plant disposed therein comprising: a body 10 (Figure 1), said body having a plurality of walls 14, 15, 16, and 17 (Figure 2) and a bottom 19 (Figure 4) forming an interior volume (See annotated Figure 1 below, Reference B; Page 4, lines 12-13), said body having a first portion 12 (Figure 1) and a second portion 13 (Figure 1), said first portion and said second portion of said body being contiguous (Figure 1; there is no wall separating the first and second portion making them contiguous), said first portion having an interior volume (Annotated Figure 1, Reference B), said second portion having an interior volume (Annotated Figure 1, Reference E), said interior volume of said first portion being fluidly coupled with said interior volume of said second portion (Page 4, lines 24-26), said first portion having a first upper perimeter edge (Annotated Figure 1, Reference H) and said second portion having a second upper perimeter edge (Annotated Figure 1, Reference J); and wherein the first portion of the body includes a first opening (Annotated Figure 1, Reference A) providing access to the interior volume thereof defined at least in part by the first upper perimeter edge, and the second portion of the body includes a second opening (Annotated Figure 1, Reference D) providing access to the interior volume thereof defined at least in part by the second upper perimeter edge; wherein said second portion of said body is offset to said first portion (Page 1, lines 10-11) and is configured to provide access to the interior volume of said first portion (Annotated Figure 1, Reference D).
Breverton et al. fails to disclose wherein said second upper perimeter edge is at a lower height than said first upper perimeter edge.
Lynch et al. teaches, in the analogous art of plant containers, a plant container 12 (Figure 1) with a second upper perimeter edge 16 (Figure 1) that is lower than a first upper perimeter edge 14 (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant container as disclosed by Breverton et al. and make the second upper perimeter edge lower than the first upper perimeter edge as taught by Lynch at al. in order to allow access to the growth medium (Column 4, lines 30-34).
Regarding claim 12, Breverton et al. and Lynch et al. teach the hydroponic plant container as recited in claim 10 as stated above. Breverton et al. further discloses wherein said first upper perimeter edge (Annotated Figure 1, Reference H) further includes a first lip member (Annotated Figure 1, Reference F), said first lip member being{H2014364 1}4Application No.: 16/362,641 Atty. Ref. No. 2519.051contiguous with said upper perimeter edge, said first lip member extending outward from said upper perimeter edge and being perpendicular thereto (Page 9, lines 7-11).  
Regarding claim 13, Breverton et al. and Lynch et al. teach the hydroponic plant container as recited in claim 10 as stated above. Breverton et al. further discloses wherein said upper perimeter edge further includes a second lip member (Annotated Figure 1, Reference G), said second lip member being contiguous with said upper perimeter edge, said second lip member extending outward from said upper perimeter edge and being perpendicular thereto, said second lip member being oppositely located on said body from said first lip member (Reference F and G are located on opposite sides).

    PNG
    media_image1.png
    367
    465
    media_image1.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Breverton et al. (GB 2230413) in view of Lynch et al. (U.S. 5533302) as applied to claim 6 above, and further in view of Rash (U.S. 2019/0297786).
Regarding claim 7, Breverton et al. and Lynch et al. teach the hydroponic plant container as recited in claim 6 as stated above.
Breverton et al. fails to disclose wherein the body has a capacity of approximately five gallons.
Rash teaches, in the analogous art of plant containers, a body that has a capacity of approximately five gallons (Paragraph [0060], line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant container as disclosed by Breverton et al. and make the body have a capacity of approximately five gallons because that is the standard size in the industry so it is commonly used (Paragraph [0060], lines 1-3), and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Breverton et al. (GB 2230413) in view of Lynch et al. (U.S. 5533302) and Rash (U.S. 2019/0297786) as applied to claim 7 above, and further in view of Kassouni (U.S. 2013/0333287).
Regarding claims 8 and 9, Breverton et al., Lynch et al., and Rash teach the hydroponic plant container as recited in claim 7 as stated above.
Breverton et al. fails to disclose wherein the first portion is annular in shape and the second portion is square in shape.
Kassouni teaches, in the analogous art of plant containers, a plant container in which the first portion 20 (Figure 1) is annular in shape (Paragraph [0047], lines 23-25) and the second portion 14 (Figure 1) is square in shape (Paragraph [0047], lines 19-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant container as disclosed by Breverton et al. and make the first portion annular in shape in order to match the shape of the planter going inside (Paragraph [0047], lines 25-26), and make the second portion square in shape in order to fit the attachment piece (Paragraph [0047], lines 19-22), and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Claim 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Breverton et al. (GB 2230413) in view of Lynch et al. (U.S. 5533302) as applied to claim 10 above, and further in view of Kassouni (U.S. 2013/0333287).
Regarding claims 14-15, Breverton et al. and Lynch et al. teach the hydroponic plant container as recited in claim 10 as stated above.
Breverton et al. falls to disclose the hydroponic plant container wherein the first portion is annular in shape and the second portion is square in shape.
Kassouni teaches, in the analogous art of plant containers, a plant container in which the first portion 20 (Figure 1) is annular in shape (Paragraph [0047], lines 23-25) and the second portion 14 (Figure 1) is square in shape (Paragraph [0047], lines 19-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant container as disclosed by Breverton and make the first portion annular in shape in order to match the shape of the planter going inside (Paragraph [0047], lines 25-26), and make the second portion square in shape as taught by Kassouni in order to fit the attachment piece (Paragraph [0047], lines 19-22), and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 16, Breverton et al. and Lynch et al. teach the hydroponic plant container as recited in claim 10 as stated above.
Breverton et al. fails to disclose the hydroponic plant container wherein the first portion is square in shape.
Kassouni teaches, in the analogous art of plant containers, a plant container in which the first portion 20 (Figure 1) is square in shape (Paragraph [0047], lines 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant container as disclosed by Breverton et al. and make the first portion annular in shape as taught by Kassouni in order to match the shape of the planter going inside (Paragraph [0047], lines 25-26), and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 10-12 that “Breverton (or Breverton in view of Rash) fails to disclose that the second upper perimeter edge is at a lower height than the first upper perimeter edge”. The amendments to claims 1 and 10 substantially changed the scope of the claimed invention and resulted in the new grounds of rejection based on further search and consideration.
The arguments that address Breverton alone or Breverton in view of Rash are moot based on the newly applied rejection of Breverton in view of Lynch because the claim amendments changed the scope of the claimed invention and resulted in the new grounds of rejection.
Applicant's arguments directed to the modification of Breverton filed 30 March 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Breverton cannot be properly modified to arrive at the hydroponic plant container as recited in claims 1 and 10 because it would render Breverton unsatisfactory for its intended purpose, the side by side comparison of the original figure of Breverton and the modified figure is incorrectly reproduced. The second portion 13 has the upper perimeter edge that would be lower than the first upper perimeter edge of the first portion 12, meaning the second portion 13 (walls 14 and 16, Figure 2) between the sides would be the only section with a lower upper perimeter edge. (See Annotated Figure 1B Below; Reference A would continue to stay at the original height and only Reference B would be modified to be at a lower height since the prior art teaches that the perimeter edge of the second portion would only be lower) Since both sides would still be at the same height, the planter would still be able to be stacked on top of each other. 

    PNG
    media_image2.png
    298
    394
    media_image2.png
    Greyscale

In response to applicant's argument that the invention as claimed is intended for use as a stand-alone hydroponic plant container, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL LYNN RYDBERG whose telephone number is (571)272-6323.  The examiner can normally be reached on M-Th 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 5712705301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL L RYDBERG/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642